 

_ Suey YTriGs Qe omnes =

  
    

Fo ON =. Se
Ok 1 Q2=
— i ee es a “es”
| : N= . HEQNAENT. 7 -gg--" 3
amet _ ORES On Trotl\s | DWRCONFoviner 28.

Ry ————

a Commas yOoner Serle RQEn Weacey COYesaisn ceca ea
AAA And Seg WN Oa SAT SS5
a a aRoL. Mii Commissioner & Se

ie ee
a Se Arr eC oyrve Txt On, an her SFEARAL
| —e AMAWIAOALS NRT 2 55 ESTENEN. si weFerer ee

— i sane odaAAT dy Whe menses Bhatia eee SM}
— Es MTISIAL Bod rd OAL C ARES Te sy — a
BST Wennedday adtecmme naan Sule seach BienedSh

Rorve sit TNA AGN TY ANS STAE 1 AL Bend Lodi OAL CAPACI TS
_ QcSentase =, seu, MAMAN, ee AAUADE,, Coo. mashes.
a = 0. faadvoe, Coo Dayo, ©. ©. CHART, a

      

 

is ——— =F —————{.

 

ff ee ere a
——— — Qaoaxi KT Anacwe Wee S S¥or ASS eR iBind AIMES hed uae
L SEARO od

 

|

a RSS seen > —
a RS fe Aken, PRT OTB Yetovey monsmcidimases Beek
ening We Yee For gyiesnias creck Ieee Recienat
a Rnd EQMSNO OAY WWdOS: + Arad BWysi ea ROmaAn Gee” Sor Mt SvssiT@ined
AS Bo joni Aa he tosceay G& Whe de SARTRE AT EE

Myre THis Crete latter! ee \SQWar ATARS Ueridke MAUL

 

 
_ Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 2 of 26

 

 

 

 

 

 

 

Te os Weer Ge Ad ons YSERA Ne Roe < o
We Bode sarvo\ SO ave Bod
take sa\o “Ts. aubin Nek SO One axes Hd \ And
Ce Simenr ted Qazmer \ Hsc Ss
_ ne “Seniane a a Ass ve sara Se ase Ce See
Wea WN, ead SAeN], Rr_\nas GAS sed Ye Qwarer_
SS ENEGe Er ere eer tena.

 

 

SAN Oe © resdcr eS Exe eae Goel).

5 WS0

 

 

S&S Cerin SrA WeSsriie_ ee — Aiseié

SeySay

 

 

a

 

 

 

Soe

Aas

\ Lodi TYeen
SS

 

|

yaw €

 

QS

W2 AX MEAL

 

 

 

  
    
 

 

 

 

 

 

. cx WE lBec kh Sy

Ye, De sar A Ladonerve_
Ro Vie@e Geo SY Vw wAtten a Wis WAks .
AS Sesnted sy eA SREAES fenThStion
MNes bod § S cA Su . Svie.s. Rod
See —_ Sean, = Ne Ree ee

: Ae ANESE NESS See Ving AAAs yy

CRG ~ Me An Wyavicl Bis ah, SEHR is

 

 

 

 

 

 

 
Case 1:19-cv-10653-RGS Document 1 Filed 04/04/19 Page 3 of 26

 

 

Qoeradts ete on Kad NE ADE _

 

XX

 

Wiss WATVION @AyisSe sq ONeeY \hke. Cans U0non

 

\

Bad Ws So She onived Saris Wis,

 

 

Cosry as SSR eeT MRE ISKeAon
Dex AY QWs bwieing Yoder Wee Oorvect

 

AVS! 6 Const pli leon Wes WS 0

 

SS Anum ne DO Meadietien oler vie

 

ice

\e22 S x ‘ =

 

 

(Oo AB NS. 0, VAAL Zao And 2202 SAS C aOET

 

Wass A WPieme ara Duy ADSALER LON —_ AA

 

SSyvate. WO CAGiwWwaAe tinder OF 6 6. Vu 7iay

 

 

le ose. Vie’s \ Sule Msryr 6a SE Te

PUY Wem A Lo ASO S.C. \Ad\ (p>)

 

ee — Sing, Wise a et Mea on. An _

 

YS WSS Ween ax

 

 

 

 

 

 

 

 

 

 

 

 

 
—

Case 1:19-cv-10653-RGS Document 1 Filed 04/04/19 Page 4 of 26

 

 

 

 

 

 

 

y
a \esSy
Winter Recto Piece Come Pee) kroz Agente)
os a. & O.0 ViS An inmare. soke CsiadN

Ne POPES BA WOSeO NS DYeYariMe Ri c& Corre sion

 

 

 

eee ee

it

N

prve econ Wat VS a VaNsaAr a
<r =
it > Commeannncah, 6 MPSS AC DSc The

; SE

Bee celine Moomack WHO 2 me the Qaendnssicnet

Q;

| — WMWemsnaxosaue.? La aN ,
ReaPonainiess: SC Bod CO sen ee Ts < Ase Ward
Q ESI SVN ES Qa eee Ans we REGTon ANd
Weitere, Wo wWe. Dc. We 3S Wein ded in Wiss
Ba Fieias Aca \odivioas 6 Pee Ves

 

 

 

 

 

 

 

es

 

 

 

 

 

| Pisin se wade, cHELAUIGM Bead ALTON SS
Re Yo. SMe is waicg, =e an her Gmeial Bad
Sranioda\ é eerste. r

 

 
Case 1:19-cv-10653-RGS Document 1 Filed 04/04/19 Page 5 of 26

 

 

 

Ske eA C.D BSAA IS fa GNicexr SF

eH. MHAS SSA MIASEWSS Qe Vax rk Me AL ON Coxarion

 

C hese tadever Os eA

 

SENS or QS, Qa ‘aS Zod ria Yas Wanda

 

Rod SYA AA TAWDO Yves

 

 

DcSecAanr © .0.SNamnaa is Ba Sie F ir

 

 

om

We MASaoselwwsenS eee et
Moye ston ese ine ver YD. D.C.) Winn Dred

 

Dondero Cotes & I kad 2 a ded a is

 

T= AAO Reed Qu ,C A C AYBA mes

 

 

7)

 

IRASS :
Voie cARAL C. Oo. ee her ae
Was ce MASSAAUINMIGENSS eKanimenr GY

 

Carrer non Next 7ANEre cD

 

Waned Odes CDi? CS ADS SA Le

 

ae Neil AD ec AWAWROAL Odd aSTe\A\

 

QAPER | % See Sy

 

 

 

\WSsendtea” @ oO VA) 1S Aa SV
ca We (8S SKWISSENS

 

CY Carre rnan . heSin Sever Dio

 

Was KEXeEA UL

 

 

a mes A \ Am —— \ alsa) SRA a

 

 

OST TAC AL CAPAC ACS

 

 

 

 
Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 6 of 26

 

Sep oka Ante ven ewh t2 We Gextiel = = Rox alend wae

 

 

 

Sy Sooz \ Birtnoadaki Corres Mopay Fadi ut at ae
UC Neve tater S-B.c.c Sasi ——"

esac DES _OVT nine nafseateeniig Tg Dakota

CO RYo And OSSIBAN Q\atkE Dnile_

 

ine Tne sete ww Ye te Ye

 

 

REL Sen tal Mion See aaah AL

 

Cay ree saal Whe Weis wala, aed in his _

 

CHFIci a bed Andiibay ChPie trie Ss,

 

 

| aia aa — . =
Sea Sine Renal aN ACS ss er Are AAA
SOUT Rian dS Cow yedtioon (hee tater

 

 

 

3. 7" ce. o. AMG Kennalsay OAs OV (sn 8se\} YesQoositne_

 

 

 

 

Nror Aad : AWoned — Ne CA]. Grol cosicd
_\ e iat DVLA \ mi\O_ ne TiGes, nats < ee
ay Aes Ce 2 VAIO Kad beat

 

Ss Vineet, | ices cient Qoyr Ye eriane\

 

 

eR = We Wes _etinn, ded ja nis SPicial —

Rmad vadiiday cavaetiess

 

 

 

 

i CAMA C. ow is end Secor de

 

e MASSER Hose VT DchAsMenl d& Correkiion

 

C Woe unter - ce a \ Odes. QdcTed OXdecr

 

 

QA oles «& lads Aad] WS SO ed in his _

 

ee re Bod E&P \Cial cA! KQRCM es

 

 

 

 

 

 
Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 7 of 26

QS¥eadaat @ 0. Dos is An G¥Vicer She.
MASSA WEN Ne Qarmemr GY Cor recon
Cexeint®rer Noe) Oko Acred Onder Coir dF
LLNS Wed iS Bde A in WiS ANdAWiar And

IOV Fiaiay capacities -
Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 8 of 26

STAEMENTS oF FANS

 

 

 

SAY \SE_ ANA WooETy ISVowiqde TE be
____R\aced \n tentacay aoc Asse GS MY eAMinAl_
_ ek Becker Md Bex) inn my Senile nea NV
aes ES posing 1 SAS TO.
[Em@iec Bad We We oss Wels WOON An
> AAMAS SS, Ac\\eorAve
- e eV SBS Ad oul Sed
es QM Mole Ster Get aes We endu@ad
A ComimGsomn Sites Becav<s ws

wi S&S Note, Sy =.&.0.0,

 

 

 

 

 

 

      
  

 

 

 

 

 

FR ARS Mole d Grom We Hosa o wor “ho
a eS: DOS ive Oar Oss. LAE Cone V Twit 1
= Dagan mex ey SxTicexdS <2 MAMAN, And_
NEARS, SRso_Qpine TS by KSeaioned Genwi
—_____|CDA\A we NH Aad SER GIF yee SS Sorawoan,
RRA Aide @ Bitina me & Od Motesier in.
sad KoStiie Sie ¢ Sesined
DE Wins Sees

 

 

 

om

     
   

 
 

 

 

 

 
 

 

ee ~ = S ; Vera qc, od eK Wod\ <  Dateay
_ WRGy Bec QUSa “Ney Ken eA DS __
TO \d Wy tS oo bn hod VR

 

 

 

 

 
Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 9 of 26

a hae A kd wv mae Sas C Qua X AA\ aS ba
RAR Ae Wine a on Ori hO. AO\o iQ
___ReNOSRian My Goad acny Are Wek : Des Cor
ae TIS os + Side Ss WY Gage Sion WOR
oe Aap OEY Ricoh SANs. OSines Skeid he ia wen
WW Ae @ Woniene Area Sergent SRC
Rea Kaen Re. her RSW
| SSARCSS e \Weade nT G2 QemowS Yeetow
Kee C cone Wi he A Wvo\esiek
Ia Se en TAKER AO medic A\ OAT
RSs. en \ DPS Q\Aeed On SSeide_
Sere WOAQoso 1 Der SSE MD SU CAAA

 

 

 
 

 

s se. = S>Uieade— Dare. CASHEKE
5 any SLMS ARVON OMY Csiieined 14 howls
AN ANY On a oon etso ANK Cam
Ow ess Wveod aS NALCe A een
AS “Sa, AA ~ADONG WV Wadse A in

a <ES Se O.. O.. E SLAC, SE BRR
—_ Oa VA cm. e_ ce NK We A
. en ip ea OAT Wem \ Oaaw oN

 

_K= wa Geeeons nose. \ ees Kohud
| Roeae Stee. \ASSGMRNGH Dr GIT WN
TTS Leo = ies Aces oe euCe A QA
_ Tar iss: “AA\ACATN Wadia Wks ce Salve ATO
r Nee ndier es We develm GA Ane Blots
eae ex he, WeCss De ek SRT

 

  
 
Case 1:19-cv-10653-RGS Document 1 Filed 04/04/19 Page 10 of 26

 

 

 

 

\O
+t —
I a the Nema 4 AW AwmAe— Wika. a a
NT Me We SS OF ThAidwaeSrer AD

PR Macs BER Mac a wien 3% ya

 

 

 

 

 

 

 

a. Co X (Secon WMAe 2areced
a —t Q GWT Red ‘de rPon VS sese Biedy Any Wie
ea Whe es = Reel S Yosh Serio
ae | Pwsre_Onece— \ fecenb A SoM Ne Ad toduties
a | ad AN es Ss Se 6 Sood He RA Ache ato Age
| leon Ge ae Y 3a.8 20 re don wets nels.

= al ae HOKE OAT wa OVon 2 ayeG nw

dg erae)

A

——$<———

Veron siieide Os srl

ee

AAT Tages Ata) So

Mo OS Osotxe wa 3 ‘Se cow . Qt.
+ Rod \amikiS ODwno (ume deyeay _
QTR Bee AS Any Mec Wake —_ bi
Sn ABU SUAS Se eee_Te |
ow YA — ea We
se Gin as. n pk Laie nw Wy
do we. SSS OTA AY Yad Ges

 
  

 
 

  

  

 

 

 

 

| , a Bein
eta. Ae Leow \whe | teen

 

    

oe  \eS x iets pete
home hy So

 

WR AKSOCES SS EE Se AR
\tleahe 5 Ase Vtoalridead Bod “WAS yo

WAY,

 

 

 

Qe MY Lerar bed RAR \abad
Vs

RES “AW

 
 
 
 

| Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 11 of 26

Nan, ea KG nN eT iS 2 8ee= NOIR >
SH Se tne CSSA DAS MRM lo Brad
| Nosy Sue mye nk eS Me_ Casvr incr

— Wisse ST SO SDAGT AAS
KA

svi AWO\eSVEC VS
[Sr Same Dh 3 = “

 

 

 

aso Raney Bnd 8 moae d\n

icon ne des GS SSAA eo Went

CRA Ke =>. Ceo=Parse Ve \e Bern Tosh
te

do eS Re Kewmnyess. we —

ic OM ip iam = “AR ee

 

aeor Sows .~ —< ik

XQ, ho WARY MM ind
ANN Wy “WkKe0 — en Sek “

\ Settee SS WOES LPidced Ver a
< on ak DRS a \ ay.
Wa

oe i Se. as C3

Ay Was? LTA SeG) (Ce PAN
hea eA ead Nuke vabeets, es gs, So
SAT DBRS COV WANS wy |
Ss ea Ons ARS. AK MA
IKWNCS SS") ASUS = Se ee tos
Red SH Arvo We CofeRean WAdc_
amPiirss MQ ATES eC STAGE ywystarba

a Wes, VSG WENO) Ss ieel Ey woe
=

SWB0 DEE VRS ERS Vary
|
Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 12 of 26

 

 

 

OPeon Whe Gwar Ss Nhe Ward FES
TN= WOU e 8 OY = ets WA I adn LAS

 

Di2ec As pi Peo susnttenses_ Rs

 

 

So eee —_- xe SS ANS

Qt am “4 ws Ge 3

 

 

 

La} nore Tt elha sa fa —

 

 

Aso vn Bad A Soomined ‘ey Aisa —\rok NARS

 

 

 

 

 

 

 

 

= SANDY \o. Se ei — MW

 

 

A
ee diecast

roto le ue 8 MM Ss ots

 

ASN ORI SR URE By. oe ae

  

 

SHS = Med Youn sd _ yee a ts
Abas seine a 0.06. AWOT TD \A wee wAd

 

 

— son _ Mac SS Som ——

Sane QAO i"

  

 

 

a llaetoe Bens Gere: inti SVS Tad end
—_ IS9X0eed0 wy ( OE SONS Ad
ee OT Sine cs ——

 

 

 

- er

 

a ee

 

 

 

— Yawn SS AAd Soa ABBAS = @ o—
ios As Sdn of waieVo Yo} iS oi

We Ss Awe Sh commorn G@ihedd wy Shes

 
 
 

Leela, LYS WS Vay Ane AGES Ws SAG _aatny

 

 

 

“Uae SS’ Rane Sie, SSH ee ARVOL
Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 13 of 26

 

 

 

Kas
We Qimace iS Wen Seelg OOORENELY
- Wwitse'’ss Gar NR nada mato eMe_

  

 

Re ame — ae

bi]
A

Rea

 

ueresmed bad
_ Medic a\ REE

AA\AC_

Ad

 
 

 

   

 
    
 

 

Vee
| See S ed Sen eels,
ae wn Wis RAEOTT ree

I are ae aS = SMe
Wi AC odiKX, O ganaeees OVE.
Wear SN aoe ASO =" sa haat OAT
ws Ro [aed Gre vanee's

Naeendeess SE Wase been made KOoace—
aS WA WAe So (S025 rk ef Nesy_V'es Was
JAmanre— ov ‘wy Wisk NWoSney Md
hee mE LA ROUEAR VTaArse \ Uae
Axed ALT aslspis, QcooA A Sb
re. 6 AERATOR ANS We CO, of Ww
fe cee OO nd We ACen atin WAS
Sremres ene CB ZAK aMiticon Was i
OVA Vane & Wedd ened \ Va Mae. we Ws. SR Seon
ie TQ Wr MAT on VS OSe8 Keardteaton

 
Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 14 of 26
4

 

 

x

 

Soneusnay LACmea dn ae
Weyesic. A\ Viste cee San S
Race, ea QWie Tas SWe Qdse NAAR S

 

Sy SA, Wp Oe Wa Od ARSC pS CoS (Es ReooAl

lose ieee. ts GAAAQ IS WiPe mea Arslefsstee

ESSes een ve _Qavicless won VWigegnuces, ¥ Nhe
DeGe mAAmES le Raitxe acc Aes

 

 

 

 

 

IKE CMecT Wouwiive's \ateic QWUSrkoAy
Teron CIA Ce Bea con AAAS. eae oS OWete Al

“Sty geo ants Shs Canim <

 

 

 

 

1D

0
:
)
y

Arn

 

D
iS
oe !
{
Co}

¢
,
oz

Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 15 of 26

 

 

x a + . —

 

Bec AG KR CASO Sm iCe Me ALA SusTe x! wos

 

Med Sas AcRVived Ss Wiss Soles ‘eo,

 

 

We, AAs VE5an PAT (e eo Gta

 

I ATOYOSINSA Ss efOs \ Ded OANSSA\

 

en

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ue

Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 16 of 26

 

Wau yeadaar Ss Ye aud or =\) adic. Wh) Knew

 

Se

 

AL xx Weir de\ aoc Ay eS Panvenss Nae Caeansy

 

 

 

Eat fiers EC m IO QA ET _

 

|

QS B® Aivesar Acd Morimssre _ Ye Soin 4s. Wert

ers As Woe sald QA.er fF has eoriere a

ie exe. Omanona, disrrvess mane Sed Wy

 

A
|

Qyasica Veta ne ae os Wd » REYSIS AN SiyenPTomBis\eay |
ah @®_ Ve Pesemaiaie i Dadi eve =x F¥e fe ck

Nader De OAC Ams Treame’S

 

& APO & BEL TES

 

 

were - ORE SAS ST {EE Yesre ar i ONY ye Qnesr
QL

iw eae ace

 

WS Ener Nod some AX ew Te Mew Ssh — alr. desk hodinSc—
iw —

WRAAaWioaarTe Cismpe 5 8it a AnMAKe SS SOR

o She cdhess arte, on Wy COdarS oo hiss Gomtiniat

 

sSNeATA SESS edit

 

nc axe BAAS

Pig Boe eieT nee A Mearar HEA, Goonase \ No

AxscQaent io. Scene CY TN we sve, at Bee

 

  
 
 

 

oY aAKkc APIA USES Qooiw Twe_ ANMASE.<S SS

| ANE STEK ASieliminny VJ } @aa ReS ——

P22 ATS , eRe EmPiayeess

 

Ut oc,
SA wwe Ss OC. S2s>

  

eC QETion ra A megs FE a
Ol Ort cnt Thon

 
V7

Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 17 of 26

 

 

 

re ees ee = rs Se mesky
rl . rw oink Nexm a ee LG psnesV Styl 5 St

 

 

LASS.
RRA ee DIA (uw ¥_ Qe ASxcsndnle COS

fy

 

Ea ™~

Nod Wickney's Yeo's Rolfe sasr rb 4a0.g.er

 

 

\488

 

rod Ccanc aos, Sher voue¥ take

 

 

 

RPeome, los hed Qreve F

 

 

Sey Q Ye mAndXI

 

Ss Jury TWiAi iS \nexsi demacded

 

 

 

 

ReeQcarwesdianvined

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
\%

Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 18 of 26

 

Ime Qece hac S¥baosied Wiss AdiMionstwalive |

 

Remeciosy

 

 

 

Wir Pao Wied aS re Sy 80 wea PSs

 

ose SS ame A wa Sy aiiec SmP\ A ins,
Hen WSs aS we

 

 

 

 

 

Ore sceq Seti Whey A WS We Chee,
Snygic hes Anke a SS YS =

ANK ey MOOANMS pa ddd fe as, My

 

 

 

 

 

ze
Q AMY Ae Se Ne SsOFe Cae cApe
AW, SAWN, C SS
Woo iC OS. QW So Sse esis _

 

 

i: Aare —1e rea’ Roe de © Ome JAD eS = Pdce

Whe, C-S5 AeA Somer OO
WSR. Ss astedines Ms - WIE wh
XPan e Dooe nda nes, ,

i

 

Mi Atwse_ WW VAce — Ses Siting A

eA Cer @\ Sa” x Sikhe AcGe nc GRear AS,

 

 

Nee A Tun AL es APauns, Casne served Banc

1 Sa SSE mA GESTS \

 

Sts Acay MC. Aes ¢ serPidienS “WOW
Wit. PAce Aamiss La Ao eA PAT
CS OW \nROSSS— TAS AYO Cemediess

aSicss .

   

 
SW=

Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 19 of 26

Ray

 

 

Conary AL

 

 

Vinten Se Whe eighr And Sour vest

 

=f.

 

 

AXme cae 5x4 SOs Ss OOire A sSsrQve S ConSityttien
| @ x des ANA OOAONSA\ Qoa' Meany
CAV9 sh 8 SS

 

 

 

e or Acoso Aye
Aer Agie® de Sorikve 1A)

As were. S putea aeiaaligton—
SSN case, neg ieeos

 

 

 

Wile Q-Tuiire A, 2. n¢ oxfised Kone Cave A Sn
QaySicd A Qiretn Sad Wacrice Ge onesies

 

I TALe Assn On) & aa AAAS ABN a soar LOnSss Oe

 

a

 

 

OOO SO Se :

 

 

Ss Gr cae, ee eS eres, Acted,

Nad Aqgparndteann Ae Oronle's MOEPKGe G
\

IANS Sais 0 SS, ve. e Ay ese rate

   
  

AN _
Kade ieewt Sie ndAwwenr ss Sotve A

 

 

 

(PSarswec, Can Sr iron Ack ele" <\L. <<, QO. \AB3
Sy AAQoriag MmoWhe ce QenceMNns Ges WASs Aver

 

 

 

 

Lhe CONSe &s" Ne ANG: Aaa, Yveel\esas .
Sc ASS. ~~ ~ ov q vet’ Qo* eS AK
Are e. Ags ecX ARs = WE

 

 

= Il

AOR 6s Dnianee Cam Sv wena ays

 

 
| Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 20 of 26

Os x

 

 

——T iE ews Canducr Ana Whe Pores: oY
VIPERA Ec. ‘oom =. Yow MC Qe a Srranke.
=p ke Se Ad WCmaneéAr ibdovies AS deserivod
prs Wes een Werte “TO So odofe Weasay
ADL Bed SS ae |eaq AoA Sssnnne VOSS Tefe
‘ EEE Bas ckOived oS We Bidky
oS ose. WW ws PRrsen Andree
Grom > S \uostihion Se frei fad

_ JOA DRXYASSA\ DS: nS S\\wear ,

 

  

 

 

 

Coon ar

fp IAKON oy Wve S\e 1, SS We MASS RUS ORS.

(lars Cie Kad OndSA\
Me Aa CM. 3 ee Wx.)

 

  
   

  

 

 

\ Sire

\|*

TS ee
Orde CC alee & STATE INA bie cde Peived fed
Coan SMe TS. AcOrive MS. Phew S Wie Mahe =
Ao late c Geta EMEA Bek Anas
Sis ASR: > Arise. YFtowm &— Cel And
_ SACRA Vor NS Seeuted
Waste Yaw — et AehndX\Sexes

Cee Vimo Aine =

SS Cee ary Sh pe
MGET) Cares | Wd aa Wracle ONS

as Mange rusty Vielen dt anditieass

 

 

 

 

 

 

 

 
Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 21 of 26

 

 

 

 

3
- Roe a ee Wy SAS & We Wiatttea 1 t
SS = RoChTS_ MAFF ceed To L \AMREE

 

 

AO GaAL AL SA Ge C\VEaie A

 

 

Ep ucy Ws

A Ces sry Gs Nese Corditons

 

 

s

 

 

Nate
pee Camennen eens a Ne —

Soe

 

IS ek Rnses

coe OIC a ee

 

CoasfesPerde nee. he ACAngs Qh \San Lesh\_

 

 

 

 

rice’, Rese, A en@arars od
hoc wie haes ‘ia aie ean \ea ESS

 

 

TRA Ce RAcntbic. Corseerwe, Wiens

 

 

 

 

 

 

 

 

_ Dea a ACER Sot Drone. OT Ss
hen See rc Boa aa
- SSL Se “QQEnic Ss
in ESR eEA I — ke
Nv a

 

 

 

 

 

 

 

 

 

 

 
/ QNepE

Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 22 of 26

T ,

 

Coaost Tm,

 

 

 

Wee WAR Tar \ne ey ec iy Fa SSy =H we

 

Se Ce xn

 

Waa Ocmeedeamzn aded We Qa ®

 

 

Woy cs face.

 

4

| CrNeX We Yo LIA sanes S SS

NS

Daeecl Ron SeGSeadaars BE a Ma __
Ome \Sanss OS WeSeS ard ,

re AX ANE Ss, AST Y Seahre.

 

 

py

Wipinws Twi Ex Grea AAMHYSS SS A
ES No. Same.

 

 

 

Qonyar Ww

petecare Vas \Weaien, Ga) Eman Msyiess -

 

Ce eT Rcady SaSon,

 

 

Nexen

 

 

|
7

NGRecndtren ES HAA AKE ER aaa Smad
MRSA SrKRrers Posed @& VSiERrVal

SEN

 

OWS yeox- And ROW WKS — eS

ez cS Feo x 6 <r “abo Nase.

Wwe — Be cos Waewin,

 

i tH,

: WAR QE VEX ane AL BAsSPOi Ger
See wit € AS VA CIRM Tomes Wak
ap Rol WAICIDOA Nwnen TEXan VOCK Re LACM

 

 

 
Aca

Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 23 of 26

 

 

A MSL OOS Wipie ay Conmcdimnoaas
ra
KE Cen Seinge once ave sien ‘Ss Qe Aceoansrts

 

 

 

   
 

MN, se ores dase aara Geko Vanes

 

 

Seino!
aAt Sexians Aid Cte Rie ZOQSAANAL _

 

 

Mek S& Son00s QHYSIC AN Lo Wosy “pan cd
axe Qe A WC ike. eo kan ANTACGN _ 3 We

IRONS = TCE rel DAA NEO Wek P= \Ns Sa Cibo

 

 

nen es '
Lisle Acoop, sane Bey Rcinc ieee S
Beso Sn, Cox Ye nSPsnde roc @ e Ocrreeaivene

p= Oss. Seas, C SoA DSRS ee Bee ees

 

 

J
OF inyy miditien Wc ATA, ASSANT'S, aa ©

 

QoGe adasyss We Gavod Te have |

 

| Rosana. @ayre eae. Pea ransy Yrodk. + Se

 

RSeeAy So QM Ome ASoanaic.

— & Roars ON . : sera

CQxn OWosesN NE NI VE

S5 : —
2 DASe clad Satie Anre Ww@lie We A Ami edsalee.

ea “Veo Palieies Nod Modedute Ss Crove ring

| WES A +. eel S > Na a esto.
| + . —

— zh Se LOO» a > WA AOS ec sad

 

 
 
 
 
 
    

SS in ee \ =a k ¢
- . Mo
ty Anite & AN Qroeen  WWMEIE_SS “WH WKEAT _

 

 

=a = Axte Ei ine Craamike_ fe SHdrty ST

 
||
| Case 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 24 of 26

re |

 

Hit, | — SS
7 N LANGA _ (GMs Neuro ons DA, Ys aololttte’S =
WEN FAO.ES ©. ADD), EV Sea

 

| MAarev is A QOAWT ed iwdiday Dah digmauittes,
Rs deihined anitkhe Americtins YM) disateitities
Ney CRB) Singe 2ooq. Tidharte WAS heen held
SEA CORTE AY GAS AAS. he WS MOAT MORN er
A SY SUES MAY (AAs ane ot mate mio fe Bir
ARS, WALA BT NOT VWited “VO WK ine TONCaA ATG
Sad RECA OAL Wer Ss Wd Ssatalinn WS
BRelkWigk As A AA Bridoner, Paanee MES
| H LESENAA\ RVYAVAANTY RAM (Ce mem Woc Shs Geir
KS sSoy Views ale MEE MTION in WMosghms oF SCKVTes
Rolided ey ddkendaar Hoe. 4A O-S.C. \d\02 AMIE
hava, Cay re .
_QSkrendaar Doe ia a Powe 2ATIvY Qa ddFined Under
Tire ow We: SS SO, See Ce.

  

 

TR DSNecdine YVot SGaule ma Wotdse taANtsirzed

DRasesameas T ke mectar hea need ena hearmhear
RE ROcomeacts SS Prisoner's Di Meatariiness WS Ord
BSAA To Groliae ME nee OAL a sarrame hoosing,
(FAT OATIn Bod \oSiend Bred onl Pee in dda Miniery
SAAT HAVOH MOPACEAS NET ARS SAY OAWE RTE A Bad Onsdter tic
Rod hemied Wanders & We Grci ny IM <idices
XCostama Bad AT Viviesa
“Agr

ee “ose 1:19-cv-10653-RGS Document1 Filed 04/04/19 Page 25 of 26

i

 

 

 

 

 

QO) VA LAUIEE hace tay < pithie— hey 22 Q rere er

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a ASSuy s Sen Worth befein - _
Re Qendeara, ode SW. Meese A Ascy
Qea<ce. a : _
—_______ Beech Often Bd&kenannT's AST S Prd Oonisaions as _
- Wace aad We Dsieniers enced he AGTY oF
eee Crse area re Me & VALAIS -
SH
_ 4 Ye > OVALE WAS. aye Cars ANARgS. = foe wlesdins
Me oN " me

 

 

 

 

il COO, heer kate,

 

ee axser- aN \_
ere. TOSE AY SAE UT CV 3 ON & Ewsn, Ahi Meanetiae —

I pagar ST \ese ny xve- ES Sank, NaS Soy Sox
q
_\Yoxrd “weke dw.

 

 

Seon bh A Ce AAcaaae' ae THQ
a Wed Aose SS “Qaairaeanmkxion Yay Who anid
IecXY2 STAM Fite fA MeATISR bn TRIS CWA Nein Posed K_
= sma ncearne Me. eWWETY, kod Qe. > PAL ENE
INN aK A ANS” WRK e__ AClLiGn md cars Veen Pyhiawsee

Sly

 

 

 

  

 

Tay BOMITES Dera, ASSO

kone MON DS DARA ©

 
Case 1:19-cv-10653-RGS Document 1 Filed 04/04/19 Page 26 of 26
lok &

 

ade ree? or eho Sil % \ahve. Vanesa ar,
et DeA\i 3 aenee Cas. g S28 Snaery_ Mvagany UNS
Riss | ats Vian oe

[ey © Aivese bits Qeonimare Ys SSTy 7
eA \on Kod OWISSISNS, BFore said VAN Write
ass AT¥2R od soijeCe eMmonsnAl ASN WRSSy
Cneanesiea_ ‘OY Qhyaieay SyoPic SMA Tt 5
nial. WA ern are we eSasnr OOrW \ inte
She O87d SMeXRnee s,

 

 

aa etee A Undes >

 

 

 

 

 
